In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, *596from so much of an order of the Family Court, Rockland County (Garvey, J.), dated January 22, 2002, as denied him a credit for college expenses for his daughter against his basic child support obligation, and the mother cross-appeals from so much of the same order as considered the father’s objections.
Ordered that the cross appeal is dismissed, as the mother is not aggrieved by the portion of the order cross-appealed from (see CPLR 5511); and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the mother.
Contrary to the father’s contentions, he is not entitled to a child support credit for the time his daughter is away from home attending college because no such provision was agreed to by the parties in the stipulation setting forth bis child support obligation (see Matter of Maurer v Erdheim, 292 AD2d 455 [2002]). Florio, J.P., Crane, Cozier and Rivera, JJ., concur.